Electronically Filed
                                                     Supreme Court
                                                     SCWC-10-0000212
                         SCWC-10-0000212             19-MAR-2013
                                                     09:40 AM
           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                          STATE OF HAWAI#I,
                   Petitioner/Plaintiff-Appellee,

                                   vs.

                            SAGE MILLION,
                   Respondent/Defendant-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
               (CAAP-10-0000212; CR. NO. 08-1-0023)

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack JJ.)

          Petitioner/Plaintiff-Appellee State of Hawai#i’s

application for writ of certiorari, filed February 7, 2013, is

hereby rejected.

          DATED:      Honolulu, Hawai#i, March 19, 2013.

                                         /s/ Mark E. Recktenwald
Jefferson R. Malate
for the petitioner                       /s/ Paula A. Nakayama

                                         /s/ Simeon R. Acoba, Jr.
James S. Tabe
for the respondent                       /s/ Sabrina S. McKenna

                                         /s/ Richard W. Pollack